Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2009

Bi Xia Shi-Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2573




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Bi Xia Shi-Chen v. Atty Gen USA" (2009). 2009 Decisions. Paper 1381.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1381


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 08-2573


                                   BI XIA SHI-CHEN,
                                                Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent


                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                               (BIA No. A96-405-470)
              (U.S. Immigration Judge: Honorable Charles M. Honeyman)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 6, 2009

     Before: SCIRICA, Chief Judge, CHAGARES and ALDISERT, Circuit Judges

                                  (Filed: May 11, 2009)


                               OPINION OF THE COURT


PER CURIAM.

       Bi Xia Shi-Chen petition for review of the Board of Immigration Appeals’ (“BIA”)

final order of removal. For the following reasons, we will deny her petition.
                                             I.

       Shi-Chen is a native and citizen of China. She first attempted to enter the United

States in October 2003 but was denied entry. She later entered in January 2004, and the

Government charged her as removable for being present in the United States without

having been admitted or paroled. Shi-Chen concedes removability, but sought asylum,

withholding of removal and relief under the Convention Against Torture (“CAT”) on the

grounds that she fears persecution and torture on account of her religion (membership in

an “underground” Christian church) and her political opinion (for having written a letter

to her local government protesting against corruption). In her brief in this Court, Shi-

Chen has raised no issue regarding the second of these claims or her claim under CAT, so

she has waived those claims and we will not discuss them herein. See Alaka v. Att’y

Gen., 456 F.3d 88, 94 (3d Cir. 2006).

       Shi-Chen’s religion-based claim is premised on her membership in an

“underground” Christian church—i.e., one not officially registered with and approved by

the Chinese government. Before the Immigration Judge (“IJ”), Shi-Chen testified that,

while she was attending a private prayer meeting at another church member’s house on

December 24, 2002, Chinese authorities broke up the meeting, arrested her and detained

her for one day. She further testified that authorities punched her in the head and pulled

her hair during that time to force her to reveal the names of the other members, then

released her after forcing her to sign a statement agreeing to have no further involvement



                                             2
in underground churches. Shi-Chen felt “dizzy” after the beating but did not require

medical attention.

       The IJ denied this claim after finding Shi-Chen not credible for several reasons,

including her failure to raise her religion-based claim in her first asylum petition or her

airport interview, and the fact that she claimed during her first attempted entry that she

was never arrested in China. The IJ also explained that Shi-Chen’s detention did not rise

to the level of past persecution and that she had not shown a well-founded fear of future

persecution because her brother and parents remain in China and continue to participate

in the underground church. On appeal, the BIA assumed that Shi-Chen had testified

credibly but essentially agreed with the IJ’s assessment of the substance of her claims.

Shi-Chen now petitions for review of the BIA’s decision.1

                                              II.

       Shi-Chen raises two arguments. First, she argues that the BIA committed legal

error in determining that her detention and interrogation did not rise to the level of past

persecution, which would have raised a rebuttable presumption that she has a well-

founded fear of future persecution. See Kibinda v. Att’y Gen., 477 F3d 113, 119 (3d Cir.


  1
   We have jurisdiction under 8 U.S.C. § 1252(a)(1). “Where the BIA renders its own
decision and does not merely adopt the opinion of the IJ, we review the BIA’s decision,
not that of the IJ.” Sioe Tjen Wong v. Att’y Gen., 539 F.3d 225, 230 (3d Cir. 2008). We
review the BIA’s factual findings for substantial evidence and must treat them “as
‘conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.’” Id. (citations omitted). We have plenary review over its conclusions of law,
subject to established principles of deference on agency review. See id. at 231.

                                              3
2007). The BIA, citing our decision in Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993),

explained: “The respondent was arrested only once and detained for one day.

Furthermore, while we do not approve of the beating that she experienced, it was not

sufficiently severe to constitute ‘persecution,’ particularly when she required no medical

attention.” (BIA Dec. at 2.) Shi-Chen, citing Beskovic v. Gonzales, 467 F.3d 223 (2d

Cir. 2006), argues that the BIA applied the wrong legal standard because her

mistreatment “may well” rise to the level of persecution given its occurrence in a

custodial context after she had been detained on a statutorily-protected ground. The BIA,

however, properly applied the standard for persecution followed in this Circuit.

       In Fatin, we explained that persecution encompasses only “severe” and “extreme

conduct” and “does not encompass all treatment that our society regards as unfair, unjust,

or even unlawful or unconstitutional.” Fatin, 12 F.3d at 1240 & n.10. Since then, we

have repeatedly held that isolated beatings that do not result in serious injury do not rise

to the level of persecution. See, e.g., Kibinda, 477 F.3d at 119-20 (single detention and

beating requiring stitches and leaving scar was not “severe enough to constitute

persecution under our stringent standard”); Cai Luan Chen v. Ashcroft, 381 F.3d 221,

223, 234-35 (3d Cir. 2004) (beating by Chinese officials “with sticks” insufficiently

severe where it was never claimed to have required medical attention). See also Voci v.

Gonzales, 409 F.3d 607, 615 (3d Cir. 2005) (“While this Court has not yet drawn a

precise line concerning where a simple beating ends and persecution begins, our cases



                                              4
suggest that isolated incidents that do not result in serious injury do not rise to the level of

persecution.”). In this case, Shi-Chen testified that she was detained for one day, than an

“official grabbed my hair and punched my head,” and that the incident left her feeling

“dizzy” but did not require medical attention. (A.76.) The BIA did not err in concluding

that this incident, though regrettable, did not rise to the level of persecution.

       Second, Shi-Chen argues that the BIA’s conclusion that she failed to show a well-

founded fear of persecution is not supported by substantial evidence. The BIA explained:

“The respondent’s fear of persecution on account of her religion is not objectively

reasonable, since her family and fellow underground church members have continued

practicing without harm since she departed China.” (BIA Dec. at 2.) Shi-Chen argues

that the record contains no evidence regarding whether her fellow underground church

members have practiced “without harm.”

       It is true that the record contains no evidence regarding whether the remaining

underground church members, other than Shi-Chen’s family, have practiced “without

harm.” Shi-Chen, however, testified that she has remained in contact with those members

and that “they still have their underground church activities” (A.99-100), but did not

claim that they actually have suffered any mistreatment and does not so claim on review.

Moreover, she testified that her brother and parents “are still attending the underground

church in China, today,” and that they have not been arrested. (A.99.) Thus, it was

reasonable for the BIA to infer that the other non-familial church members also continue



                                               5
to practice without harm. In any event, Shi-Chen’s testimony regarding her family by

itself constitutes sufficient support for the BIA’s ultimate conclusion that her fear of

persecution in China is not objectively reasonable. See Lie v. Ashcroft, 396 F.3d 530,

537 (3d Cir. 2005) (“[W]hen family members remain in petitioner’s native country

without meeting harm, and there is no individualized showing that petitioner would be

singled out for persecution, the reasonableness of a petitioner’s well-founded fear of

future persecution is diminished.”). Because Shi-Chen “failed to establish a well-founded

fear of future persecution, [s]he has failed to meet the higher standard of demonstrating a

‘clear probability’ of persecution and thus is also not eligible for withholding of

removal.” Kibinda, 477 F.3d at 123.

       Accordingly, we will deny the petition for review.




                                              6